Citation Nr: 0702009	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2001 to 
September 2002.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Los Angeles, California, that denied the benefit 
sought on appeal.  

The Board notes that the matter originally included a claim 
for service connection for hearing loss.  However, in a July 
2006 statement the veteran withdrew this issue from 
consideration.  Accordingly, the only issue currently pending 
before the Board is the veteran's claim regarding his low 
back strain.

The Board further notes that at the July 2006 hearing the 
veteran made informal claims regarding pain in his left hip 
and numbness in his foot as possibly secondary to his 
service-connected low back disability.  These complaints are 
documented throughout the medical evidence.  These issues 
have not been developed by the RO and are referred for 
appropriate action.


REMAND

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Additionally, the 
Board observes that the veteran has appealed the initial 
evaluation assigned, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating decision of January 2003 established service 
connection for low back strain and assigned a noncompensable 
evaluation.  The evaluation was increased to 10 percent in an 
August 2004 decision.  The veteran contends he is entitled to 
an initial rating in excess of 10 percent because the current 
rating assigned does not accurately reflect the severity of 
his disability.  He states his disability has caused missed 
time from work, interruption in his sleep, problems with 
certain physical maneuvers like squatting, and has precluded 
his completion of motorcycle mechanic school.

The criteria for rating diseases and injuries of the spine 
have changed while the veteran's claim has been pending, 
effective September 26, 2003. 66 Fed. Reg. 51,454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)). VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)). The 
disability is to be rated according to the older rating 
criteria prior to the date of the amendment and according to 
the newer criteria beginning on the effective date of the 
change in the rating criteria.  VAOPGCPREC 7-2003. 

A review of the file discloses a need for further 
development.  The last VA examination was conducted in 
November 2002 and contains insufficient information for 
rating the disability under the rating criteria.  On several 
occasions, including January 2004, June 2003, and April 2002, 
measurements of the veteran's ranges of motion were attempted 
but a complete set is not documented in the claims file, it 
seems due to either the veteran's unwillingness to be 
measured because of the pain, or the examiner's failure to 
record the numbers.  Further, in June 2006, May 2006, and 
February 2004, radiculopathy was associated with the 
veteran's low back pain but details of which nerves are 
involved and to what extent are not included in the evidence.  
A current and complete VA examination is necessary in order 
to properly decide this claim.

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his low back pain.  
The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology, 
including any neurological or other 
abnormalities associated with the 
disability.  The examiner should address 
whether the veteran's complaints 
regarding pain in his left hip and 
numbness in his foot are caused by or 
aggravated by his low back disability.

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, under the old and the new 
regulations, must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  Include consideration of an extra-
schedular evaluation pursuant to the veteran's contentions 
regarding missed time from work. If the claim remains denied, 
issue to the veteran a supplemental statement of the case, 
and afford the appropriate period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

